Dissenting Opinion by
Woodside, J.:
It is difficult for me to understand how anyone could doubt the guilt of the appellant in this case. The court below found the defendant guilty. I think he should have been found guilty, but the issue here is not whether we would have found him guilty, but whether there was evidence from which the hearing judge could find him guilty. Beviewing the evidence in the light most favorable to the Commonwealth, as we must, this is what we learn from it:
While the defendant was operating his tractor-trailer west on the Pennsylvania Turnpike in Franklin County, he was flagged by the driver of a disabled tractor-trailer owned by his employer and stopped along the berm four or five feet from the concrete roadway. The defendant, after passing the disabled truck, made an illegal U turn on the turnpike, travelled east about 200 feet, and made another illegal TJ turn back into the westbound roadway. He then drove to the rear of the disabled tractor-trailer. The defendant and *160the other driver then “bled” the air from the brakes of the disabled tractor-trailer. There is some dispute as to the effect this had upon the vehicle’s brakes, but there is no doubt that the vehicle was left with less than normal braking power, and there is evidence from which it could be found that the trailer was left with no brakes and the tractor with only an emergency brake not designed to control a loaded tractor-trailer. With the brakes “bled,” the defendant pulled his large tractor-trailer directly back of the disabled tractor-trailer which was a solid box type approximately 36 feet long, eight feet wide and 13 feet high. Without being able to see ahead, he then pushed the disabled tractor-trailer approximately four-tenths of a mile at a speed of approximately 12 miles per hour.
There was no emergency. The operator of the disabled truck had sent for help. His truck was four to five feet from the concrete roadway. A turnpike employe had arrived to place warning signals, as is the custom when a disabled vehicle is less than ten feet away from the concrete roadway. The arresting police officer, who had talked to the operator of the disabled truck earlier, told him that if the repairman for which he had sent took the tractor off of the turnpike, he should have the repairman move the trailer to a place where the berm was wider so it would be at least ten feet from the concrete roadway.
The turnpike employe, but not the officer, saw the two IJ turns which the defendant admits having made. The turns were not mentioned in the information, and the charge of reckless driving inferred only to the pushing. At argument the district attorney said that he did not consider the U turns as a part of the case, because no reference was made to them in the information. The majority, adopting the district attorney’s position, ignored them. The evidence shows the IT *161turns were made; the defendant admitted mailing them. The turns were made for the sole purpose of pushing the disabled tractor-trailer. It was a maneuver at the scene which was involved in the pushing. I think the two. U turns were encompassed within the charge of reckless driving, and that we should consider them. See Commonwealth v. Koons, 71 Dauph. 142 (1957).
But whether we consider the U turns or not, I think pushing a large loaded tractor-trailer with another tractor-trailer on the turnpike for .4 of a mile without the operator of the motive power being able to see the road ahead was sufficient to enable the court below to find the defendant guilty of reckless driving.
I would affirm.
Watkins, J., joins in this dissent.